 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 182 
In the House of Representatives, U. S.,

March 24, 2009
 
RESOLUTION 
Expressing support for designation of the week of March 1 through March 8, 2009, as School Social Work Week. 
 
 
Whereas the importance of school social work through the inclusion of school social work programs has been recognized in the current authorizations of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) and the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.); 
Whereas school social workers serve as vital members of a school’s educational team, playing a central role in creating partnerships between the home, school, and community to ensure student academic success; 
Whereas school social workers are especially skilled in providing services to students who face serious challenges to school success, including poverty, disability, discrimination, abuse, addiction, bullying, divorce of parents, loss of a loved one, and other barriers to learning; 
Whereas there is a growing need for local educational agencies to offer the mental health services that school social workers provide when working with families, teachers, principals, community agencies, and other entities to address students’ emotional, physical, and environmental needs so that students may achieve behavioral and academic success; 
Whereas to achieve the goal of the No Child Left Behind Act of 2001 (Public Law 107–110) of helping all children reach their optimal levels of potential and achievement, including children with serious emotional disturbances, schools must work to remove the emotional, behavioral, and academic barriers that interfere with student success in school; 
Whereas fewer than 1 in 5 of the 17,500,000 children in need of mental health services actually receive these services, and research indicates that school mental health programs improve educational outcomes by decreasing absences, decreasing discipline referrals, and improving academic achievement; 
Whereas school mental health programs are critical to early identification of mental health problems and in the provision of appropriate services when needed; 
Whereas the national average ratio of students to school social workers recommended by the School Social Work Association of America is 400 to 1; and 
Whereas the celebration and of School Social Work Week during the week of March 1 through March 8, 2009, highlights the vital role school social workers play in the lives of students in the United States: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the designation of “School Social Work Week”; 
(2)honors and recognizes the contributions of school social workers to the successes of students in schools across the Nation; and 
(3)encourages the people of the United States to observe School Social Work Week with appropriate ceremonies and activities that promote awareness of the vital role of school social workers, in schools and in the community as a whole, in helping students prepare for their futures as productive citizens. 
 
Lorraine C. Miller,Clerk.
